10
12
(12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:20-cr-00624-CAB Document 18 Filed 02/20/20 PagelD.38 PORTLED

 

 

 

 

 

 

 

Feb 20 2020
CLERK, U.S. DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
BY sfyeseniab DEPUTY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA —
UNITED STATES OF AMERICA, _ Case No. ‘20 CR0624 CAB
Plaintif®, INFORMATION
Vv. Title 8, U.S.C., Sec.
1324 (a) (1) (A) (11) (v) (1) and ©
-FRANCISCO SAUL. (a) (1) (B) (ii)- Conspiracy to
ROJAS-HERNANDEZ, ; Transport Aliens within the
, United States for Financial
Defendant. . Gain (Felony) ,

 

 

 

 

The United States. Attorney charges:

Beginning on a date unknown and continuing up to and including
January 13, 2020, within the Southern District of California and
elsewhere, defendant FRANCISCO SAUL ROJAS-HERNANDEZ, with others known
and unknown, with the intent to violate the immigration laws of the
United’ States, did knowingly and in reckless disregard of the fact

that alien namely, Inocencio Gomez-Vasquez, had not received prior

official authorization to come to, enter, or reside in the United

|/States, did conspire with others to transport and move said alien,’

within the United States in order to help said alien remain in the
United States illegally, and which was done for the purpose of
commercial advantage and private financial gain in violation of law,
all in violation of Title 8, United States Code, Sections

1324 (a) (1) (A} (1), (v) (IT), and- (a) (1) (B) (id).

Hf

Hf

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:20-cr-00624-CAB Document 18 Filed 02/20/20 PagelD.39 Page 2 of 2

DATED:

 

ROBERT S. BREWER Jr.
States Attorney

conpx I. MCMAHON
Special Assistant U.S. Attorney

    

 

 
